      Case: 1:19-cv-00459 Document #: 1 Filed: 01/22/19 Page 1 of 3 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE: SUBPOENA DUCES TECUM AND
TO TESTIFY AT DEPOSITION TO NON-
PARTY VICKI LARIS

L’ORÉAL USA, INC., L’ORÉAL USA                     Misc. Case No. ______________
PRODUCTS, INC., L’ORÉAL USA S/D, INC.
and REDKEN 5TH AVENUE NYC, LLC,

                  Plaintiffs,                           Underlying Action Pending in the
                                                           U.S. District Court for the
       vs.                                                    District of Delaware

                                                      Civil Action No. No. 17-14-JFB-SRF
Vicki Laris,
                  Defendant.


______________________________________

LIQWD, INC. and OLAPLEX LLC,

                  Plaintiffs,

       vs.

L’ORÉAL USA, INC., L’ORÉAL USA
PRODUCTS, INC., L’ORÉAL USA S/D, INC.
and REDKEN 5TH AVENUE NYC, LLC,

                  Defendants.


    L’ORÉAL USA’S MOTION TO COMPEL VICKI LARIS’ COMPLIANCE WITH
                                         SUBPOENA

       Pursuant to Federal Rule of Civil Procedure (“Rule”) 45, Plaintiffs L’Oréal USA, Inc.,

L’Oréal USA Products, Inc., L’Oréal USA S/D, Inc., and Redken 5th Avenue NYC, LLC

(together, “L’Oréal USA”), seeks an order from this Court compelling Vicki Laris to attend

deposition and produce documents in response to Document Request Nos. 1, 2, 6, and 7 of the

Subpoena issued to her on November 29, 2018, as narrowed by L’Oréal USA, which seek

information regarding her use of Olaplex Bond Multiplier No. 1, Olaplex Bond Perfector No. 2,


                                                                          MOTION TO COMPEL
                                                                  COMPLIANCE WITH SUBPOENA
      Case: 1:19-cv-00459 Document #: 1 Filed: 01/22/19 Page 2 of 3 PageID #:2



and Olaplex Hair Perfector No. 3. The information sought is relevant to L’Oréal USA’s defenses

in the underlying action in the United States Federal District Court, District of Delaware, Liqwd,

Inc. v. L’Oréal USA, Inc., Civil Action No. 17-14-JFB-SRF.

       For the reasons set forth in the accompanying memorandum in support of this Motion,

L’Oréal USA respectfully requests an order compelling compliance with the Subpoena, and

other such relief as the Court deems just and appropriate, including fees and costs, pursuant to

Rule 37. Fed. R. Civ. P. 37(a)(5)(A).



       Dated: January 22, 2019                                      Respectfully submitted,


                                                                           /s/ Katherine F. Murray
                                                                          PAUL HASTINGS LLP
                                                                 515 South Flower Street, 25th FL
                                                                          Los Angeles, CA 90071
                                                                       Telephone: (213) 683-6000
                                                                        Facsimile: (213) 627-0705
                                                       Email: katherinemurray@paulhastings.com
                                                   Attorneys for L’Oréal USA, Inc., L’Oréal USA
                                                           Products, Inc., L’Oréal USA S/D, Inc.
                                                               and Redken 5th Avenue NYC, LLC




                                                                            MOTION TO COMPEL
                                                -1-                 COMPLIANCE WITH SUBPOENA
      Case: 1:19-cv-00459 Document #: 1 Filed: 01/22/19 Page 3 of 3 PageID #:3



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of January, 2019, I electronically filed the foregoing

Motion to Compel Vicki Laris’ Compliance with Subpoena with the Clerk of the Court using the

CM/ECF system. I further certify that I caused a true and correct copy of the foregoing to be

served by overnight delivery on:

Matthew K. Blackburn
Diamond McCarthy LLP
150 California Street
Suite 2200
San Francisco, CA 94111
(415) 692-5200
mblackburn@diamondmccarthy.com

Joseph M. Paunovich
Ali Moghaddas
Quinn, Emmanuel, Urquhart & Sullivan, LLP
865 S. Figueroa Street
Los Angeles, CA 90017
(213) 443-3000
joepaunovich@quinnemanuel.com
alimoghaddas@quinnemanuel.com

Ashley Martabano
Baker Marquart LLP
777 S. Figueroa Street, Suite 2850
Los Angeles, CA 90017
(424) 652-7800
amartabano@bakermarquart.com

                                                     /s/ Katherine F. Murray
                                                     Katharine F. Murray
